 

 

Exhibit 10.2

THIS AGREEMENT IS SUBJECT TO ARBITRATION

STATE OF TEXAS

 

§

 

 

 

§

 

COUNTY OF DALLAS

 

§

 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AGREEMENT is dated June 22, 2006 and is to be effective as of the 1st  day
of June, 2006, by and between Digital Generation Systems, Inc., a Delaware
corporation (the “Corporation”), and Omar A. Choucair (the “Employee”).

WHEREAS, the Corporation and the Employee are parties to that certain Employment
Agreement dated December 10, 2003, as amended, which sets forth the terms and
conditions of the Employee’s employment with the Corporation; and

WHEREAS, the Corporation and the Employee desire to amend and restate such
agreement, as amended, on the terms and conditions set forth herein;

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:

1.      Employment. The Corporation hereby employs Employee in the capacity of
Chief Financial Officer, or in such other position of the same or greater
stature (including Chief Executive Officer or Chief Operating Officer) as the
Corporation may direct or desire, and Employee hereby accepts the employment, on
the terms and conditions hereinafter set forth.

2.      Title and Duties.

(a)    The Employee’s job title shall be Senior Vice-President and Chief
Financial Officer of the Corporation. During the Employment Term the Employee
shall have such authority and duties as are usual and customary for such
position, and shall perform such


--------------------------------------------------------------------------------




additional services and duties as the Board of Directors may from time to time
designate consistent with such position.

(b)    The Employee shall report solely to the Chief Executive Officer. Certain
other senior officers of the Corporation, designated from time to time by the
Chief Executive Officer, may report, directly or indirectly through other senior
officers designated from time to time by the Chief Executive Officer, to the
Employee, and the Employee shall be responsible for reviewing the performance of
such senior officers of the Corporation.

(c)    The Employee shall devote his full business time and best efforts to the
business affairs of the Corporation; however, the Employee may devote reasonable
time and attention to:

(i)     serving as a director of, or member of a committee of the directors of,
any not-for-profit organization or engaging in other charitable or community
activities; and

(ii)    serving as a director of, or member of a committee of the directors of,
the corporations or organizations for which the Employee presently serves in
such capacity, and such other corporations and organizations that the Board may
from time to time approve in the future; provided, that except as specified
above, the Employee may not accept employment with any other individual or other
entity, or engage in any other venture which is indirectly or directly in
conflict or competition with the then existing business of the Corporation.

3.      Employment Term. The term of Employee’s employment hereunder shall begin
on the date hereof and continue until May 31, 2009, unless earlier terminated as
herein provided (the “Employment Term”).

2


--------------------------------------------------------------------------------




4.      Salary and Other Compensation. As compensation for the services to be
rendered by the Employee to the Corporation pursuant to this Agreement, the
Employee shall be paid the following compensation and other benefits:

(a)    Salary:  Salary shall be payable in equal bimonthly installments in
arrears, or otherwise in accordance with the Corporation’s ordinary payroll
practices. Employee shall be entitled to annual salary, as follows:

for the period from June 1, 2006 through May 31, 2007

 

$250,000

 

 

 

for the period from June 1, 2007 through May 31, 2008

 

$260,000

 

 

 

for the period from June 1, 2008 through May 31, 2009

 

$270,000

 

or such higher compensation as may be established by the Corporation from time
to time.

(b)    Bonus:  The Employee shall be eligible for an annual bonus in an amount
of up to $75,500, with the criteria upon which any bonus would be awarded to be
determined in the sole discretion of the Compensation Committee (or other
applicable committee) of the Board of Directors.

(c)    Stock Incentive Plans:  The Employee shall participate in the
Corporation’s stock incentive plans on a basis comparable to other executive
officers, subject to approval of the Compensation Committee (or other applicable
committee) of the Board of Directors, and subject to any limitation as may be
provided by applicable law or regulation.

(d)    Car Allowance:  The Corporation shall pay to the Employee a car allowance
in an amount equal to $500 per month during the Employment Term.

(e)    Employee Benefit Plans:  The Employee shall be eligible to participate,
on a basis comparable to other executive officers, in any profit sharing,
retirement, insurance, health or other employee benefit plan maintained by the
Corporation.

3


--------------------------------------------------------------------------------




(f)     Reimbursement of Expenses:  In addition to the compensation provided for
hereof, upon submission of proper vouchers, the Corporation will pay or
reimburse the Employee for all normal and reasonable travel and entertainment
expenses incurred by the Employee during the Employment Term in connection with
the Employee’s responsibilities to the Corporation.

5.      Life Insurance. The Corporation, in its discretion, may apply for and
procure in its own name and for its own benefit, life insurance on the life of
the Employee in any amount or amounts considered advisable by the Corporation,
and the Employee shall submit to any medical or other examination and execute
and deliver any application or other instrument in writing, reasonably necessary
to effectuate such insurance.

6.      Corporation Payment of Health Benefit Coverage. During the Employment
Term, the Corporation shall pay the amount of premiums or other cost incurred
for coverage of the Employee and his eligible spouse and dependent family
members under the applicable Corporation health benefits arrangement (consistent
with the terms of such arrangement).

7.      Vacations and Leave. The Employee shall be entitled to four weeks of
vacation per year and such additional leave time as is customarily granted to
the other executive officers of the Corporation.

8.      Non-Disclosure of Confidential Information. The Employee acknowledges
that as a result of his employment with the Corporation, he will be making use
of, acquiring, and/or adding to confidential information of a special and unique
nature and value relating to such matters as the Corporation’s patents,
copyrights, proprietary information, trade secrets, systems, procedures,
manuals, confidential reports, and lists of customers (which are deemed for all
purposes confidential and proprietary), as well as the nature and type of
services rendered by the

4


--------------------------------------------------------------------------------




Corporation, the equipment and methods used and preferred by the Corporation’s
customers, and the fees paid by them. As a material inducement to the
Corporation to enter into this Agreement and to pay to Employee the compensation
stated in paragraph 4, Employee covenants and agrees that he shall not, at any
time during or following the term of his employment, directly or indirectly
divulge or disclose for any purpose whatsoever any confidential information that
has been obtained by, or disclosed to, him as a result of his employment by the
Corporation.

9.      Covenants Against Competition. The Employee acknowledges that the
services he is to render are of a special and unusual character with a unique
value to the Corporation, the loss of which cannot adequately be compensated by
damages in action at law. In view of the unique value to the Corporation of the
services of Employee because of the confidential information to be obtained by
or disclosed to Employee, as hereinabove set forth, and as a material inducement
to the Corporation to enter into this Agreement and to pay to Employee the
compensation stated in paragraph 4, Employee covenants and agrees that during
Employee’s employment and for a period of twelve months after he ceases to be
employed by the Corporation for any reason, he will not, except as otherwise
authorized by this Agreement, compete with the Corporation or any affiliate of
the Corporation, solicit the Corporation’s customers or the customers of an
affiliate or directly or indirectly solicit for employment any of the
Corporation’s employees. For purposes of this paragraph:

(a)    the term “compete” means engaging in the same or any similar business as
the Corporation or any of its affiliates in any manner whatsoever (other than as
a passive investor), including without limitation, as a proprietor, partner,
investor, shareholder, director, officer, employee consultant, independent
contractor, or otherwise, within the United States of America;

5


--------------------------------------------------------------------------------




(b)    the term “affiliate” means any legal entity that directly or indirectly
through one or more intermediaries controls, is controlled by, or is under the
common control with the Corporation; and

(c)    the term “customers” means all persons to whom the Corporation or any of
its affiliates has sold any product or service within a period of twelve months
prior to the time Employee ceases to be employed by the Corporation.

10.    Reasonableness of Non-Disclosure and Noncompetition Restrictions.

(a)    The Employee has carefully read and considered the provisions of
paragraphs 8 and 9, and, having done so, agrees that the restrictions set forth
in these paragraphs, including, but not limited to, the time period of
restriction and geographical areas of restriction are fair and reasonable and
are reasonably required for the protection of the interests of the Corporation
and its parent or subsidiary corporations, officers, directors, shareholders,
and other Employees.

(b)    In the event that, notwithstanding the foregoing, any of the provisions
of paragraphs 8 and 9 shall be held to be invalid or unenforceable, the
remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
therein. In the event that any provision of paragraphs 8 or 9 relating to the
time period and/or the areas of restriction and/or related aspects shall be
declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems reasonable and enforceable, the time period
and/or areas of restriction and/or related aspects deemed reasonable and
enforceable by the court shall become and thereafter be the maximum restriction
in such regard, and the restriction shall remain enforceable to the fullest
extent deemed reasonable by such court.

6


--------------------------------------------------------------------------------




11.    Remedies for Breach of Employee’s Covenants of Non-Disclosure and
Noncompetition. In the event of a breach or threatened breach of any of the
covenants in paragraphs 8 and 9, the Corporation shall have the right to seek
monetary damages for any past breach and equitable relief, including specific
performance by means of an injunction against the Employee or against the
Employee’s partners, agents, representatives, servants, employers, employees,
family members and/or any and all persons acting directly or indirectly by or
with him, to prevent or restrain any such breach.

12.    Termination. Employment of the Employee under this Agreement may be
terminated:

(a)    By the Employee’s death.

(b)    By mutual agreement of the Employee and the Corporation.

(c)    By the Corporation for Cause. This Agreement and the Employee’s
employment with the Corporation may be terminated for Cause at any time in
accordance with subparagraph (e) of this section. For purposes of this
Agreement, Cause shall mean only the following: (i) a conviction of or a plea of
guilty or nolo contendre by the Employee to a felony or an act of fraud,
embezzlement or theft or other criminal conduct against the Corporation;
(ii) habitual neglect of the Employee’s material duties or failure by the
Employee to perform or observe any substantial lawful obligation of such
employment that is not remedied within thirty (30) days after written notice
thereof from the Corporation or its Board of Directors; or (iii) any material
breach by the Employee of this Agreement. Should the Employee dispute whether he
was terminated for Cause, then the Corporation and the Employee shall enter
immediately into binding arbitration pursuant to the Commercial Arbitration
Rules of the American Arbitration Association, the cost of which shall be borne
by the non-prevailing party.

7


--------------------------------------------------------------------------------




(d)    By Employee for Good Reason. This Agreement and the Employee’s employment
with the Corporation may be terminated at any time, at the election of the
Employee, for Good Reason following notice and a reasonable opportunity to cure,
and in accordance with subparagraph (e) of this section. As used in this
Agreement, Good Reason shall mean (i) the assignment to the Employee of duties
inconsistent with the title of Chief Financial Officer  of the Corporation or
his then current office, the removal of the Employee from such office or any
reduction in the current scope or degradation of the Employee’s job
responsibilities, duties, functions, status, offices and title or material
reduction in support staff; (ii) the material reduction of the Employee’s then
current Salary and perquisites, on an aggregate basis; (iii) the relocation of
the Corporation’s principal executive offices to a location more than twenty
(20) miles from the Corporation’s then current offices or the transfer of the
Employee to a place other than the Corporation’s principal executive offices
(excepting reasonable travel on the Corporation’s business); or (iv) any
material breach by the Corporation of this Agreement.

(e)    Notice of Termination. Any purported termination by the Employee’s
employment, either by the Corporation for Cause or by the Employee for Good
Reason, shall be communicated by a written Notice of Termination to the other
party hereto. Such notice shall indicate a specific termination provision in
this Agreement which is relied upon, recite the facts and circumstances claimed
to provide the basis for such termination and specify the Date of Termination.
If within thirty (30) days from the date the Notice of Termination is given, the
party receiving such notice notifies the other party that a dispute exists
concerning such termination, the parties shall resolve such dispute by entering
immediately into binding arbitration pursuant to the Commercial Arbitration
Rules of the American Arbitration Association, the cost of which shall be borne
by the non-prevailing party.

8


--------------------------------------------------------------------------------




(f)     At the end of the Employment Term.

(g)    Change in Control. In the event of a Change in Control and, following
such Change in Control, if the Employee is terminated by the Corporation without
Cause, or the Employee elects to terminate his employment for any reason, prior
to the end of the Employment Term. As used in the Agreement, the term “Change in
Control” shall mean:

(i)     the sale, lease or other transfer of all or substantially all of the
assets of the Corporation to any person or group (as such term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended);

(ii)    the adoption by the stockholders of the Corporation of a plan relating
to the liquidation or dissolution of the Corporation;

(iii)   the merger of consolidation of the Corporation with or into another
entity or the merger of another entity into the Corporation or any subsidiary
thereof with the effect that immediately after such transaction the stockholders
of the Corporation immediately prior to such transaction (or their affiliates)
hold less than fifty percent (50%) of the total voting power of all securities
generally entitled to vote in the election of directors, managers or trustees of
the entity surviving such merger of consolidation;

(iv)   the acquisition by any person or group of more than fifty percent (50%)
of the voting power of all securities of the Corporation generally entitled to
vote in the election of directors of the Corporation; or

(v)    that the majority of the Board is composed of members who (A) have served
less than twelve months and (B) were not approved by a majority of the Board at
the time of their election or appointment.

9


--------------------------------------------------------------------------------




13.    Payments Upon Termination. Payments to the Employee upon termination
shall be limited to the following:

(a)    If the Employee is terminated by the Corporation upon death, for Cause,
or at the end of the Employment Term, the Employee shall be entitled to all
arrearages of salary and expenses as of the Date of Termination but shall not be
entitled to further compensation, subject to paragraph 14.

(b)    If the Employee terminates for Good Reason or following a Change of
Control pursuant to paragraph 12(g) above, or if the Employee is terminated by
the Corporation other than for Cause or any other reason set forth in
subparagraph (a) above, the Employee shall be entitled to all remaining salary
in lump sum payments under this Agreement to the end of the Employment Term,
plus salary in lump sum payments from the end of the Employment Term through the
end of the third anniversary of the Date of Termination, at the rate of salary
in effect on the Date of Termination. Employee shall have no obligation to seek
other employment and any income so earned shall not reduce the foregoing
amounts.

14.    Severance. Following the end of the Employment Term, upon termination of
Employee’s employment with the Corporation for any reason other than Cause, but
upon ninety days prior written notice if such termination is by the Employee,
the Corporation shall pay to the Employee his salary as then in effect for a
period of six months, in accordance with paragraph 4(a).

15.    Resignation Upon Termination. In the event of termination of this
Agreement other than for death, the Employee hereby agrees to resign from all
positions held in the Corporation, including without limitations any position as
a director, officer, agent, trustee or

10


--------------------------------------------------------------------------------




consultant of the Corporation or any affiliate of the Corporation. For the
purposes of this provision, the term “affiliate” has the same meaning as in
paragraph 9.

16.    Waiver. A party’s failure to insist on compliance or enforcement of any
provision of this Agreement, shall not affect the validity or enforceability or
constitute a waiver of future enforcement of that provision or of any other
provision of this Agreement by that party or any other party.

17.    Governing Law. This Agreement shall in all respects be subject to, and
governed by, the laws of the State of Texas.

18.    Severability. The invalidity or unenforceability of any provision in the
Agreement shall not in any way affect the validity or enforceability of any
other provision and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision had never been in the Agreement.

19.    Notice. Any and all notices required or permitted herein shall be deemed
delivered if delivered personally or if mailed by registered or certified mail
to the Corporation at its principal place of business and to the Employee at the
address hereinafter set forth following the Employee’s signature, or at such
other address or addresses as either party may hereafter designate in writing to
the other.

20.    Assignment. This Agreement, together with any amendments hereto, shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors, assigns, heirs and personal representatives, except that
the rights and benefits of either of the parties under this Agreement may not be
assigned without the prior written consent of the other party.

11


--------------------------------------------------------------------------------




21.    Indemnification and Insurance; Legal Expenses. The Corporation shall
indemnify the Employee to the fullest extent permitted by the laws of the State
of Delaware, as in effect at the time of the subject act or omission, and shall
advance to the Employee reasonable attorneys’ fees and expenses as such fees and
expenses are incurred (subject to an undertaking from the Employee to repay such
advances if it shall be finally determined by a judicial decision which is not
subject to further appeal that the Employee was not entitled to the
reimbursement of such fees and expenses) and he will be entitled to the
protection of any insurance policies the Corporation may elect to maintain
generally for the benefit of its directors and officers (“Directors and Officers
Insurance”) against all costs, charges and expenses incurred or sustained by him
in connection with any action, suit or proceeding to which he may be made a
party by reason of his being or having been a director, officer or employee of
the Corporation or any of its subsidiaries or his serving or having served any
other enterprise as a director, officer or employee at the request of the
Corporation (other than any dispute, claim or controversy arising under or
relating to this Agreement). The Corporation covenants to maintain during the
Employment Term for the benefit of the Employee (in his capacity as an officer
and director of the Corporation) Directors and Officers Insurance providing
benefits to the Employee no less favorable, taken as a whole, than the benefits
provided to the Employee by the Directors and Officers Insurance maintained by
the Corporation on the date hereof; provided, however, that the Board may elect
to terminate Directors and Officers Insurance for all officers and directors,
including the Employee, if the Board determines in good faith that such
insurance is not available or is available only at unreasonable expense.

12


--------------------------------------------------------------------------------




22.    Amendments. This Agreement may be amended at any time by mutual consent
of the parties hereto, with any such amendment to be invalid unless in writing,
signed by the Corporation and the Employee.

23.    Entire Agreement. This Agreement amends and restates in its entirety the
terms and conditions of Employee’s employment with the Corporation,
notwithstanding the terms and conditions of any previous employment agreement
between the Corporation and the Employee. This Agreement, along with the
Corporation handbook to the extent it does not specifically conflict with any
provision of this Agreement, contains the entire agreement and understanding by
and between the Employee and the Corporation with respect to the employment of
the Employee, and no representations, promises, agreements, or understandings,
written or oral, relating to the employment of the Employee by the Corporation
not contained herein shall be of any force or effect.

24.    Burden and Benefit. This Agreement shall be binding upon, and shall inure
to the benefit of, the Corporation and Employee, and their respective heirs,
personal and legal representatives, successors, and assigns.

25.    Headings. The various headings in this Agreement are inserted for
convenience only and are not part of the Agreement.

[Remainder of page intentionally blank.]

13


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation and Employee have duly executed this
Agreement to be effective as of the day and year first above written.

 

 

CORPORATION:

 

 

 

 

 

 

 

 

 

DIGITAL GENERATION SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kevin Howe

 

 

 

 

 

 

 

 

 

 

 

Name:

Kevin Howe

 

 

 

 

 

 

 

 

 

 

 

 

Its:

Compensation Committee Chairman

 

Address for Notice Purposes:

Digital Generation Systems, Inc.
750 West John Carpenter Freeway
Suite 700
Irving, TX 75039

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Omar A. Choucair

 

 

 

OMAR A. CHOUCAIR

 

14


--------------------------------------------------------------------------------